PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/346,551
Filing Date: 21 Mar 2014
Appellant(s): Barik, Satyanarayan



__________________
Richard S. Wesorick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/04/2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, 7, 11, 12, 13, 15, 17, 19, 23, 40, 44, and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US 2008/0156366).
Regarding claims 1 and 15, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in direct contact with both (106 in Fig. 1); the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) and the material forming each i-type quantum well layer is independently a group III nitride ([0023]), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10).
	Regarding claim 2, Kim discloses all the claim limitations as set forth above. Kim further discloses the bandgap of consecutive i-type quantum well layers decreases on moving away from a surface of the solar cell upon which, in use, sunlight will be incident ([0034]).
	Regarding claim 4, Kim discloses all the claim limitations as set forth above. Kim further discloses the constituent elements consist of indium ([0034]).
	Regarding claim 5, Kim discloses all the claim limitations as set forth above. Kim further discloses indium content in consecutive i-type quantum well layers increases on 
	Regarding claim 7, Kim discloses all the claim limitations as set forth above. Kim further discloses the composition of individual i-type quantum well layers is substantially constant throughout their extent (depicted in Fig. 2).
	Regarding claim 11, Kim discloses all the claim limitations as set forth above. Kim further discloses the group III nitride material forming the i-type quantum well layers is indium gallium nitride ([0034] L3).
	Regarding claim 12, Kim discloses all the claim limitations as set forth above. Kim further discloses the i-type quantum well layers comprise indium gallium nitride and the indium and gallium contents vary between consecutive quantum well layers ([0032] L9-10).
	Regarding claim 13, Kim discloses all the claim limitations as set forth above. Kim further discloses the i-type layer having the highest bandgap and being located at the end of the solar cell closest to a surface adapted to receive sunlight will be the i-type quantum well layer with the lowest indium content ([0034]).
	Regarding claim 17, Kim discloses all the claim limitations as set forth above. Kim further discloses the barrier layers comprise indium gallium nitride ([0035] L1-2).
	Regarding claim 19, Kim discloses all the claim limitations as set forth above. Kim further discloses the bandgaps of the barrier layers are higher than the bandgap of the sandwiched i-type quantum well layer (depicted in Fig. 2).
	Regarding claim 23, Kim discloses all the claim limitations as set forth above. Kim further discloses the p-type layer closest to a sunlit surface has a higher bandgap than the subsequent i-type quantum well or barrier layers ([0028] L1-3; when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 40, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in direct contact with both (106 in Fig. 1); the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) having a higher bandgap than the adjacent i-type quantum well layers (depicted in Fig. 2), and the material forming each i-type quantum well layer is independently a group III nitride material ([0023]), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10), and wherein the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in 
InxGax-1N).
	Regarding claim 44, Kim discloses all the claim limitations as set forth above. Kim further discloses the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in InxGax-1N).
	Regarding claim 45, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in direct contact with both (106 in Fig. 1); the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) and the material forming each i-type quantum well layer is independently a group III nitride ([0023] L1-2), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10), and wherein the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in 
InxGax-1N).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0156366) as applied to claim 1 above.
	Regarding claim 22, Kim discloses all the claim limitations as set forth above.
	While Kim does disclose the multiple quantum well structure in contact with at least one blocking layer located between and in contact with the p-type layer and the multiple quantum well structure and at least one blocking layer located between and in contact with the n-type layer and the multiple quantum well structure (Bn layers on opposing ends of 115 in Fig. 2); Kim does not explicitly disclose each of the at least one blocking layers is an aluminum gallium nitride layer.
	Kim does disclose that Bn layers may be individually doped ([0043]), or graded by appropriate selection of the concentration of the band gap altering element during nanostructure growth ([0044]), and further discloses other bandgap altering elements may increase the bandgap, for example, the incorporation of aluminum increases in the bandgap of GaN ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include aluminum, as disclosed by Kim, as a bandgap altering element in the Bn layers, because as evidenced by Kim, the use of aluminum as a bandgap altering element amounts to the use of a known element in the art for its intended purpose to achieve an expected result.
	Regarding claim 38, Kim discloses all the claim limitations as set forth above. 	While Kim discloses consecutive i-type quantum well layers have different bandgap values due to variations in the thickness of the layers ([0040]) and further discloses consecutive i-type quantum layers have different bandgap values due to their having differing compositions of at least two of their constituent elements ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10); Kim does not explicitly disclose the different bandgap values are due to both the variations in thickness of the layers and the differing compositions.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to achieve the differing bandgap values disclosed by Kim by varying the thickness, varying the composition, or both, because Kim discloses both techniques for controlling the bandgap and one of ordinary skill would have found it obvious to use either technique or a combination of both when achieving the bandgap variation disclosed.
	Regarding claim 41, Kim discloses a solar cell comprising: a p-type layer (104 in Fig. 1; [0029] L8); an n-type layer (108 in Fig. 1; [0020] L5-6; [0023] L6, L15-16); and a multiple quantum well structure sandwiched between the p-type layer and the n-type layer and in contact with at least one gallium nitride blocking layer located between and in contact with the p-type layer and the multiple quantum well structure and at least one gallium nitride blocking layer located between and in contact with the n-type layer and the multiple quantum well structure (Bn layers on opposing ends of 115 in Fig. 2), the multiple quantum well structure comprising a plurality of i-type quantum well layers ([0024] L5-6) each of which is sandwiched between barrier layers ([0033] L12-13) having a higher bandgap than the adjacent i-type quantum well layers (depicted in Fig. 2), and the material forming each i-type quantum well layer is independently a group III nitride material ([0023]), wherein consecutive i-type quantum well layers have different bandgap values due to their having differing compositions of at least two of their constituent elements such that one of said at least two constituent elements will present an increase in its relative amount in the i-type quantum well layers on moving between the p-type layer and n-type layer ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10), and wherein each i-type quantum well layer has a thickness of less than 5 nm ([0026] L9-10), and wherein the relative amount of nitrogen in each i-type quantum well layer in the multiple quantum well structure is substantially constant ([0032] discloses indium and gallium amounts changing in InxGax-1N).
	Kim does not explicitly disclose each of the at least one blocking layers is an aluminum gallium nitride layer.
	Kim does disclose that Bn layers may be individually doped ([0043]), or graded by appropriate selection of the concentration of the band gap altering element during nanostructure growth ([0044]), and further discloses other bandgap altering elements may increase the bandgap, for example, the incorporation of aluminum increases in the bandgap of GaN ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include aluminum, as disclosed by Kim, as a bandgap altering element in the Bn layers, because as evidenced by Kim, the use of aluminum as a bandgap altering element amounts to the use of a known element in the art for its intended purpose to achieve an expected result.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0156366) as applied to claim 1 above, and further in view of Choi et al. ("Efficient blue light-emitting diodes with InGaN/GaN triangular shaped multiple quantum wells").
	Regarding claim 24, Kim discloses all the claim limitations as set forth above. 
	While Kim does disclose the top junction layer comprises indium gallium nitride ([0028] L1-3), Kim does not explicitly disclose the bottom junction layer comprises gallium nitride, indium gallium nitride or indium aluminum gallium nitride.
	Choi discloses a bottom junction layer comprising gallium nitride (last line of right column on page 2764).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to form the bottom junction layer of Kim with gallium nitride, as disclosed by Choi, because the use of a gallium nitride layer as a bottom junction layer in a semiconductor device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using gallium nitride for a junction layer based on the teaching of Choi.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0156366) as applied to claim 1 above, in view of Wang et al. ("Efficiency droop alleviation in InGaN/GaN light-emitting diodes by graded-thickness multiple quantum wells").
	Regarding claim 38, Kim discloses all the claim limitations as set forth above.
	While Kim discloses consecutive i-type quantum well layers have different bandgap values due to variations in the thickness of the layers ([0040]) and further discloses consecutive i-type quantum layers have different bandgap values due to their having differing compositions of at least two of their constituent elements ([0032] L6-10; [0034], [0035]; note: Kim discloses indium replaces gallium when it is incorporated into GaN in [0032] L9-10); Kim does not explicitly disclose the different bandgap values are due to both the variations in thickness of the layers and the differing compositions.
	Wang discloses optimization of graded-thickness multiple quantum wells by adjusting the indium content (lines 4 and 5 of left column of page 3; note: the reduction of the indium content disclosed will result in the increase of gallium content in InxGa1-xN disclosed).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to achieve the differing bandgap values by varying the thickness or varying the amount of constituent elements, as disclosed by Kim, or by varying the thickness and varying the amount of constituent elements as disclosed by Wang, because the use of either technique, or a combination of both techniques, are known in the art for the adjustment of bandgap values, and one of ordinary skill would have a reasonable expectation of success, based on the teachings of Kim and Wang, when employing the disclosed methods to achieve desired bandgap values. 

(2) Response to Argument
	Argument 1.  Kim fails to teach a multiple quantum well structure comprising a 				plurality of i-type quantum well layers each of which is sandwiched 				between barrier layers.
	Appellant argues on page 15 of the Appeal Brief that the Examiner refers to the disclosure of paragraph [0033], but that this paragraph is concerned, largely, with a discussion of "well segments" resulting in an energy well and "barrier segments" resulting in energy barriers all as components of the described nanostructures - and not of a semiconductor device structure formed of the different repeating i-type quantum well layers sandwiched between barrier layers as recited in the present claims.  Appellant additionally states on page 17 of the Appeal Brief that the discussion and figures of Kim relate only to the minimum energy levels of a nanostructure, and that the skilled artisan would appreciate that references in Kim to an 'energy well' is simply a reference to the minimum conduction band energy level - not to a quantum well as required (within a multiple quantum well structure comprising a plurality of i-type quantum well layers each of which is sandwiched between barrier layers) by the claimed invention.  Appellant further asserts that while Kim mentions in passing, for example, in Paragraph [0033], that the energy wells may be quantum wells, at no point does Kim disclose an embodiment of a solar cell structure comprising i-type quantum well structures within the other recited layers of claims 1, 40, and 45.
	In response to Appellant's argument, line 3 of paragraph [0015] of Kim states the energy wells may be quantum wells.  Paragraph [0033] of Kim states:
	[0033] For purposes of illustration, the following discussion will use In as 			an example band gap altering element. However, an element other than In 		might be used. The different concentration of In results in a number of 			energy wells with barriers between the energy wells, in one embodiment. 			FIG. 2 depicts a physical structure of a single nanostructure 115 that is 			divided into segments 117a, 117b and a conduction energy band diagram 			202 showing energy wells 204 and barriers 206 corresponding to the 			segments 117 in the nanostructure 115. The energy wells 204 may be 			quantum wells, but that is not a requirement. The nanostructure 115 has a 		number of well segments 117a and a number of barrier segments 117b. 			Well segments are also referenced as W.sub.1-W.sub.n. A well segment 			117a is defined as a segment 117 that results in an energy well 204. A 			barrier segment 117b is defined as a segment 117 that results in an 			energy barrier 206. Well segment W.sub.1 is closest to the window 102 of 			the solar cell where solar radiation is admitted. Comparing the well 				segments 117a with each other, the indium concentration is higher in the 			well segments 117a that are further away from the window 102 of the 			solar cell. 

Paragraph [0033] of Kim states the energy wells may be quantum wells.  Kim further states in paragraph [0033], the different concentration of In results in a number of energy wells with barriers between the energy wells.  Paragraphs [0017] and [0019] of Kim further describe the barriers between the energy wells.  With regard to the limitation requiring the multiple quantum well structure comprising a plurality of i-type quantum well layers, Kim discloses in paragraph [0024] the active region does not need to be doped, and that some segments 117 may be undoped.  The description in these paragraphs of Kim satisfy the limitation requiring a multiple quantum well structure comprising a plurality of i-type quantum well layers each of which is sandwiched between barrier layers.  Each limitation claimed is satisfied by the structure disclosed in Kim as set forth in the Final Office action.
	With regard to Appellant's statements directed to the concept of an energy well on pages 16 and 17 of the Appeal Brief, Kim clearly discloses the energy wells may be quantum wells (paragraphs [0015] and [0033]) as set forth above, and Appellant provides no structural difference between the structure claimed and the structure disclosed in Kim that would lead one to believe that Kim does not disclose quantum wells, especially given the fact that Kim clearly discloses quantum wells in paragraphs [0015] and [0033] as set forth above.
	Appellant argues that Kim presents a formula for the composition of junction layer 104 (InyGay-1N) in paragraph [0028], and that the formula is incorrect and nonsensical indicating little familiarity with such layers from Kim, and that the solution presented by Kim to achieving greater incorporation of an element, such as indium is the use of relaxed nanostructures and this would be incompatible with the claimed structure of the present claims 1, 40 and 45.
	In response to Appellant's discussion of the incorporation of indium, Kim discloses in the abstract indium as the band gap altering element, and further discloses the concentration of indium in the active region is non-uniform such that the active region has a number of energy wells separated by barriers, and further discloses that the energy wells may be graded by which is meant that the energy wells have a different band gap from one another, generally increasing or decreasing from one well to another monotonically.  
	Kim further discloses in paragraph [0016] that when In is incorporated into GaN, and replaces the Ga, the band gap of the resulting InGaN is lower than the band gap of GaN.  Kim further discloses the more In that is incorporated (and therefore the more Ga that is replaced), the lower the band gap of InGaN.  Kim further discloses in paragraph [0016] that a significant amount of In can be incorporated into nanostructures of InGaN, with the nanostructures being substantially free of defects and strain.  
	With regard to Appellant's assertion that Kim presented an incorrect formula, one of ordinary skill would interpret and understand the intent of the formula (InyGay-1N) in paragraph [0028] of Kim in light of the rest of the disclosure which clearly describes the sublayers having different concentrations of indium (last sentence of paragraph [0028] of Kim), and further describes indium replacing gallium when it is incorporated into GaN (paragraphs [0016] and [0032] of Kim).  MPEP 2121 discusses prior art enablement, and based on the guidance presented in MPEP 2121, the Kim reference is presumed to be operable/enabling absent rebuttal evidence of nonenablement.  There is nothing in the Kim reference that presents itself as not to be enabling on its face, and Appellant has not provided rebuttal evidence showing nonenablement. 
	
	Argument 2.  Kim fails to teach a multiple quantum well structure wherein each i-				type quantum well layer has a thickness of less than 5 nm.
	Appellant argues on page 18 of the Appeal Brief that claims 1, 40, and 45 require that each i-type quantum well layer of the multiple quantum well structure has a thickness of less than 5 nm, and that this is of key importance to the working of the presently claimed solar cell and semiconductor structure as restricting the thickness of the i-type layers to being less than 5 nm ensures significant strain is introduced to these structures, and the multiple quantum well structure as a whole, and that Kim is entirely silent on any advantages associated with achieving such strain, which is unsurprising given the mode of operation being disclosed in Kim which centers around the use of relaxed nanostructures to form an active region of a solar cell.  Appellant further asserts that in a strained quantum well cell structure, such as that presently claimed with the strain inherently based on the i-type layers to being less than 5 nm in thickness, there will be some small defects (as with any grown semiconductor device), but significantly less than that in a relaxed nanostructure active region, and that the reduction in defects will significantly improve carrier transport and lead to efficient conversion of solar energy to carrier generation and so to superior solar cell energy conversion efficiency.
	In response to Appellant's argument, paragraph [0026] of Kim is reproduced below.
		[0026] The lateral width of the nanostructures 115 may range from about 5 		nm-500 nm. The entire range of widths may be present in a single active 			region 106. The width of at least some of the nanostructures 115 is 				sufficiently wide such that there is no quantum confinement effect in the 			lateral direction, in one embodiment. However, the width of at least some 			of the nanostructures 115 is sufficiently narrow to cause quantum 				confinement in the lateral direction, in one embodiment. The lateral width 			of a nanostructure 115 may be less than 5 nm and may be greater than 			500 nm. The relatively narrow width may result in the nanostructures 115 			being strain relaxed. Strain relaxed nanostructures 115 may allow for a 			high concentration of indium to be incorporated therein.


	While Kim does disclose a relationship between the width and strain relaxation, and that strain relaxed nanostructures may allow for a high concentration of indium to be incorporated therein, the issue of whether Kim desires a strained or relaxed nanostructure is not dispositive with regard to whether Kim anticipates the limitation requiring each i-type quantum well layer has a thickness of less than 5 nm.  Kim discloses in paragraph [0026] that the lateral width of a nanostructure may be less than 5 nm.  This disclosure satisfies the limitation requiring a thickness of less than 5 nm.  
	Appellant argues that the lateral width disclosed in Kim is not describing the vertical thickness or thickness in the direction of growth.  Appellant further asserts that the claims require certain structural elements of a multiple quantum well structure between a p-type and n-type layer and that structure comprised of a plurality of i-type quantum well layers which are themselves sandwiched between barrier layers, and that these structural elements make it clear to the skilled artisan that when reference is made in the claims to each i-type quantum well layer having a thickness of less than 5 nm, that a reference to the thickness along the growth direction, i.e. perpendicular to the lateral direction, and not a lateral width as per Kim, and that there is no other reasonable construction of the present claims 1, 40 and 45.  Appellant submits that a proper reading of the claims clearly requires that for a document to be anticipatory it must disclose i-type layers with a thickness of less than 5 nm, as viewed in passing from the p-type layer to the n-type layer, and this element is not disclosed by the disclosure of Kim.
	In response to Appellant's argument, there is nothing in the claims that require a thickness of less than 5 nm perpendicular to the lateral direction, or a thickness of less than 5 nm along the growth direction, or a thickness of less than 5 nm along a vertical direction, or a thickness of less than 5 nm as viewed in passing from the p-type layer to the n-type layer.  Instead, the claims simply recite a thickness of less than 5 nm.  Even if the limitation is interpreted to require the unrecited "perpendicular to the lateral direction", or "along the growth direction", or "a vertical direction", or "as viewed in passing from the p-type layer to the n-type layer"; Figure 2 of Kim, as well as the description of the last sentence of paragraph [0040] of Kim, clearly describe the width in "a vertical direction" or "as viewed in passing from the p-type layer to the n-type layer".  Therefore, the width disclosed by Kim satisfies the limitation requiring a thickness of less than 5 nm even if the limitation is interpreted to require the "vertical" direction asserted by the Appellant.  (It is noted, however, that the limitation recited in the claim does not require a thickness direction, and if the lateral width disclosed by Kim did extend in the x-axis direction as asserted by Appellant, the limitation claimed is satisfied because the limitation does not require a particular thickness direction).   
	Appellant asserts on page 21 of the Appeal Brief that the references in paragraph [0026] of Kim to "lateral width", as referred to by the Examiner, are therefore clearly referring to width along the 'x-axis' (i.e., left to right when looking at Fig. 1 as shown on page 20 of the Appeal Brief).
	In response to Appellant's argument, Appellant's assertion that the "lateral width" in Kim clearly refers to the width along the 'x-axis' (i.e., left to right when looking at Fig. 1 as shown on page 20 of the Appeal Brief) is in direct contradiction to what is shown in Figure 2 of Kim, and described in the last sentence of paragraph [0040] of Kim which states "The well width Ww  may be configured by controlling the length of well segments 117a during nanostructure formation."  
	Resultantly, Kim does not describe the width in the direction asserted by Appellant.  It is noted, however, that even if Kim did describe the width to be along the 'x-axis', as asserted by Appellant, the limitation claimed is satisfied because the limitation does not require a particular thickness direction.
	With regard to Appellant's reference to "some stray remarks of Kim", "while Kim mentions in passing", and "throw away remarks", Kim has disclosed the teachings cited notwithstanding Appellant's characterization of the teachings.
Additionally, it is noted that Appellant's arguments, particularly on pages 20 through 24 of the Appeal Brief, directed to whether Kim intends to achieve a strained structure or a relaxed structure, are not germane to the dispositive issue which pertains to whether the structure of Kim satisfies the limitations claimed.  The limitations claimed are satisfied as set forth in the Final Office action.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAMIR AYAD/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        

Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726        

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013., and the claims do not require a structural difference with regard to the strain or relaxation discussed in the Appeal Brief.